Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I. in the reply filed on 9/8/2022 is acknowledged.  The traversal is on the ground(s) that European counterpart did not charge lack of unity and the inventions are closely linked no additional search would be required.  This is not found persuasive because actions of another application do not dictate instant election requirement in this application, burden is maintained to be evident and applicants have not established failing in the requirement as set forth.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/8/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim is confusing as to intent because it can not be determined what material is intended to be included or excluded from the group of materials called “compatibilizers” without the claims reciting or identifying what material or effect is being compatibilized by the “compatibilizer” of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anonymous et al. (IP.COM Journal document).
  	Anonymous et al. discloses compositions comprising isocyanate, including MDI and pMDI as claimed [claims 2 & 3], blowing agents including hydrofluoroolefins and, particularly, HFO-1234ze(E) {B.P. of -16 degrees Celsius} as claimed [claims 4 & 5], surfactants including polyether-polydimethylsiloxane copolymers having no isocyanate reactive groups, including L6900 and others, as claimed [claims 6 & 7] {see pages 11-22 and the Examples, including Example 1}.  In that surfactants meeting those defined by applicants’ claims and invention are disclosed by Anonymous et al. and owing to the closeness of their disclosed make-ups, it is held that the ranges of DST values set forth by applicants’ claims are inherently met by the surfactants of Anonymous et al.  Regarding claim 9, Anonymous et al. also discloses fire retardants {page 23} which are sufficient to meet the compatibilizer requirements of applicants’ claim to the degree that the limits of this term can be determined {see rejection under 35USC112 set forth above}.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al., Chen et al. and Van Horn are cited for their disclosures of relevant stabilized preparations and/or materials in the prior art.
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/Primary Examiner, Art Unit 1765